DETAILED ACTION
“Automatic Paper Shredder”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 22, 2020. It is noted, however, that applicant has not filed a certified copy of the CN202011128738.8 application as required by 37 CFR 1.55.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Grammar/Syntax --
In Claim 17, line 36: “is used to” Examiner suggests “is used for”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“paper pressing mechanism” in clm. 1
“elastic component” in clm. 2, 3
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following it the corresponding structure for the 35 USC 112(f) limitations:
the “paper pressing mechanism” includes at least the cover plate and paper pressing plate (¶0003)
the “elastic components” are tension springs (¶0055) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” - or a generic placeholder therefore - but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: 
“elastic components” in claim 4, 5
Because this/these claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 17, these claims are drawn to “an automatic shredder”. However, the bodies of the claims fail to breathe life into this recitation. No structure for shredding is positively recited in claim 1 (or dependent claims 2-16) or claim 17 (or dependent claims 18-29). It is unclear how the positively recited structure of these claims cooperates to form “an automatic shredder” as claimed. Appropriate correction is required. 
Regarding claim 3 the recitations “two positioning apertures”, “two positioning columns”, “two elastic components” and “two stop components” render the metes and bounds of the claim indefinite as it is unclear if these components are required in addition to the “positioning aperture”, “positioning column”, “elastic component”, and “stop component” already recited in parent claim 2, or if the recitations of “two” of each component include the one of each component previously recited.
Regarding claim 22, the recitation “the travel switch can be received in the first through-aperture and can feed back a paper shredding condition in time” renders the metes and bounds of the claim confusing and indefinite. What does it mean to “feed back a paper shredding condition”? What limitation does the recitation “in time” add to the claim? Does this claim refer to some type of control system/ feedback loop? 
	Regarding claim 26, the recitation “when the pressing plate spindle is of an integrated structure, the small connecting plates of the plurality of small pressing plates are fixedly connected to the pressing plate spindle, and are fixedly connected to the paper pressing base plate through the big pressing plate torsion springs and the pressing plate spindle holders at the two ends of the pressing plate spindle; or, when the pressing plate spindle is divided into a plurality of small pressing plate spindles, the number of the small pressing plate spindles is equal to that of the small pressing plates, the small connecting plates of the plurality of small pressing plates are fixedly connected to the plurality of small pressing plate spindles respectively, and are fixedly connected to the paper pressing base plate through small pressing plate torsion springs and small pressing plate spindle holders at two ends of the small pressing plate spindles” renders the metes and bounds of the claim indefinite. It is unclear whether the limitations following each recitation of “when” are part of the claimed invention. If “the pressing plate spindle is of an integrated structure,” how can the pressing plate spindle also be “divided into a plurality of small pressing plate spindles”? Are two different pressing plate spindles required by the claim? 
	Claims 2-16, 18-21, 23-25, and 27-29 are rejected for depending upon rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aries et al (US 2011/0253824 A1; hereafter “Aries”) in view of Chang (US 2005/0274836 A1).
	Regarding Claim 1
	Aries discloses an automatic shredder (¶0001, fig. 2), comprising: 
	a paper pressing mechanism (40/56, fig. 3; per the 112(f) interpretation above, the “paper pressing mechanism” is interpreted to include the cover plate and paper pressing plate); 
	an upper shredder cover (30); 
	a lower shredder cover (28, fig. 2); 
	a paper support box (70/72/94);
	a paper pressing plate (56, fig. 3); 
	a cover plate (40); 
	a spindle (86); and 
	two spindle holders (annotated fig. 3), wherein: 
	the upper shredder cover (30) is vertically and fixedly connected to the lower shredder cover (28; via spindle (86)), the paper support box (formed by surfaces 70/72/96) is concavely disposed above the lower shredder cover (28) to form an accommodating cavity for accommodating a stack of to-be-shredded paper (depicted in fig. 7), a fixed end of the cover plate (40) is disposed around the spindle (86), so that free ends of the paper pressing plate (56) and the cover plate are able to rotate coaxially (as in fig. 2/exploded fig. 3), two ends of the spindle (86) are respectively disposed in the two spindle holders (annotated fig. 3), so that the spindle (86) is able to rotate, the two spindle holders are fixedly connected to the upper shredder cover (30) to fixedly connect the cover plate (annotated) and the paper pressing plate (56) to the upper shredder cover (28), the paper pressing plate (56) is disposed below the cover plate (40; as in fig. 3) and is used for pressing the stack of to-be-shredded paper placed on the paper support box when a user closes the cover plate (¶0022).
	Aries does not specify that a fixed end of paper pressing plate (56) extends to the spindle (86) such that a fixed end of the paper pressing plate (56) is disposed around the spindle (86).
	Aries appears to show that the pressure plate (56) extends to the rightmost end of the cover (30). Furthermore, Aries discloses that it is desirable to exert more pressure on the paper near the centralized feeder slot, while avoiding lifting of the pressure plate due to the presence of staples at the end of the paper stack (¶0028, ln. 14-23)
	Chang discloses an automatic paper shredder (fig. 1) having an upper shredder cover (3), lower shredder cover (5), and paper pressing plate (32, fig. 4), wherein the paper pressing plate (32) is connected to the upper shredder cover (3) by both an elastic member/spring and a hinged connection (as shown). This configuration applies a load at the edge of the paper closest to the feed inlet (¶0026)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Aries such that the paper pressing plate extends to the spindle such that a fixed end of the paper pressing plate is disposed around the spindle. One of ordinary skill in the art would have been motivated to construct the apparatus of Aries to include a hinged connection between the paper pressing plate and the cover plate to limit the movement of the pressure plate and increase the force on the paper near the feed inlet - as desired by Aries - in a known manner - as disclosed by Chang. 

    PNG
    media_image1.png
    789
    1261
    media_image1.png
    Greyscale
	Regarding Claim 12
	Aries in view of Chang discloses the automatic shredder according to Claim 1.
	Aries further teaches that the shredder comprises at least one paper pick-up roller set including an upper paper pick-up roller (66, fig. 3) and a lower paper pick-up roller (80, fig. 5), wherein: 
	the upper paper pick-up roller (66) is fixed between two upper paper pick-up roller seats (annotated fig. 3) at a lower end of the paper pressing plate (56) through an upper paper pick-up roller spindle (as shown); 
	the lower paper pick-up roller (80, fig. 5) is fixed to two sides of the lower shredder cover (28) or between two lower paper pick-up roller seats at a lower end of the paper support box through a lower paper pick-up roller spindle (as in fig. 5); 
	the lower paper pick-up roller (80) partially protrudes out of an upper surface of the paper support box (70/72) and corresponds to the upper paper pick-up roller (66) in position, so that when the user closes the cover plate (40), the upper paper pick-up roller (66) on the paper pressing plate (56) presses against the stack of to-be-shredded paper on the paper support box and coordinates with the lower paper pick-up roller (80) to enable one or more bottom pieces of paper in the stack of to-be-shredded paper to enter a paper inlet (84) in the paper support box (¶0023).
	Regarding Claim 13
	Aries in view of Chang discloses the automatic shredder according to Claim 12.
	Aries further teaches that the shredder comprises one paper pick-up roller set, wherein the upper paper pick-up roller (66) is located on a middle section of an inner side of the paper pressing plate (56; as in fig. 3), and the lower paper pick-up roller set (80) is located on a middle section of one side of the paper inlet (84) in the paper support box and corresponds to the upper paper pick-up roller in position (¶0023).
	Regarding Claim 14
	Aries in view of Chang discloses the automatic shredder according to Claim 12.
	Aries further teaches that the shredder comprises two paper pick-up roller sets (leftmost set and rightmost set) which are symmetrically distributed on an inner side of the paper pressing plate (56) and on one side of the paper inlet (84; each set is disposed on one side of the inlet) in the paper support box, respectively (as in fig. 3 and fig. 5).
	Regarding Claim 15
	Aries in view of Chang discloses the automatic shredder according to Claim 12.
	Aries further teaches wherein the upper paper pick-up roller spindle (spindle of 66) is parallel to a lower surface of the paper pressing plate (56), and the lower paper pick-up roller spindle (spindle of 80) is parallel to the upper surface of the paper support box (upper surface of 70/72; as shown in fig. 3 and fig. 5).
	Regarding Claim 16
	Aries in view of Chang discloses the automatic shredder according to Claim 1.
	Aries further teaches that the shredder further comprises two torsion springs (annotated fig. 3) which are separately disposed around the two ends of the spindle (86) and are respectively arranged in the two spindle holders (annotated) at the two ends of the spindle to realize the rotation of the spindle (as shown by the explode lines of fig. 3).
Allowable Subject Matter
Claim 2 (and dependent claims 3-11) and claim 17 (and dependent claims 18-29) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2
	Aries in view of Chang teaches the automatic shredder according to Claim 1.
	Aries further teaches that the paper pressing plate (56, fig. 3) includes positioning apertures (62) formed in the cover plate (40); positioning columns (60) that match the positioning apertures (62) in position and each have an end fixed to an inner side of the pressing plate (56) and an end penetrating through the positioning aperture (62), so that the free end of the paper pressing plate (56) is able to move between the two ends of the positioning column (60; ¶0022, ln. 1-7). Springs (64) extend from the positioning apertures (62) around the positioning columns (60) and bias the pressing plate (56) towards the paper within the paper support box. The positioning apertures (62), positioning columns (60) and springs (64) constitute limiting assemblies. 
	Aries does not specify that the limiting assembly includes a positioning aperture that is linear, oval or oblong; a stop component connected to the end of the positioning column away from the cover plate, wherein the stop component has a peripheral size greater than a diameter of the positioning aperture; and an elastic component having an end fixed to a lower surface of the paper pressing plate and an end fixed to the spindle; wherein when the user opens the cover plate, the stop component drives the paper pressing plate to turn upwards along the positioning column, and the elastic component is in a stretched state, and when the user closes the cover plate, the elastic component contracts to automatically drive the paper pressing plate to turn downwards along the positioning column to enable the paper pressing plate to press against an upper surface of the stack of to-be-shredded paper, and the elastic component is in a contracted state.
	It would have been obvious to construct the apparatus of Aries wherein the positioning aperture is formed in the paper pressing plate, while the positioning column is fixed to the cover plate, as such modification constitutes the repositioning of essential components. However, extensive modification would be necessary to arrive at the invention of claim 2, having all of the missing limitations detailed above. For instance, while Aries includes a torsion spring that extends around spindle (86; see fig. 3) there is no teaching or suggestion that the torsion spring should be fixed to the paper pressing plate as claimed such that the invention is capable of functioning in the claimed manner. As such, the office concludes that one of ordinary skill in the art would not have arrived at the invention of claim 2 upon review of the prior art of record; the extensive modifications necessary to arrive at the invention of claim 2 starting from the invention of Aries would not have been considered absent impermissible hindsight upon review of the instant disclosure. 
	Regarding Claim 17:
	The closest prior art of record to the instant invention has been identified as Aries al (US 2011/0253824 A1).
	Aries discloses an automatic shredder (¶0001, fig. 2), comprising: 
	a paper pressing structure (66, fig. 3); 
	an upper shredder cover (40); 
	a lower shredder cover (70/72, fig. 5); 
	a paper support box (bordered by surfaces of 70/72/94); 
	a paper pressing base plate (56); 
	wherein: 
	the upper shredder cover (40) is vertically and fixedly connected to the lower shredder cover (28; via spindle (86));
	the paper support box (formed by surfaces 70/72/96) is concavely disposed above the lower shredder cover (28) to form an accommodating cavity for accommodating a stack of to-be-shredded paper (depicted in fig. 7),	
	 Aries does not disclose 
a shredder cover that is connected to one end of the upper shredder cover through a pivot and is used for opening or closing the shredder 
one end of the paper pressing base plate is fixedly connected to the base plate spindle; two base plate spindle holders are fixedly connected to an inner side of the shredder cover to fixedly connect the paper pressing base plate to the inner side of the shredder cover; and two spindle torsion springs are separately disposed around two ends of the base plate spindle and are respectively arranged in the two base plate spindle holders at the two ends of the base plate spindle, so that the base plate spindle is able to rotate to drive the paper pressing base plate to rotate
two big pressing plate torsion springs are separately disposed around two ends of the pressing plate spindle and are respectively arranged in the two pressing plate spindle holders at the two ends of the pressing plate spindle, so that the pressing plate spindle is able to rotate to drive the big pressing plate to rotate;
the big pressing plate is rotatably connected to the paper pressing base plate from below through the pressing plate spindle and is used to pressing the stack of to-be-shredded paper placed on the paper support box when a user closes the shredder cover.
	While it would have been obvious to one of ordinary skill in the art to incorporate a base plate spindle at one end of the paper pressing base plate (through the teaching of Chang; as described in reference to claim 1, above), this combination fails to teach many features of the invention as set forth in claim 17. Additional modification to Aries would include: the addition of “two spindle torsion springs . . .separately disposed around two ends of the base plate spindle and are respectively arranged in the two base plate spindle holders at the two ends of the base plate spindle, so that the base plate spindle is able to rotate to drive the paper pressing base plate to rotate;” a big pressing plate, rotatably connected to the paper pressing base plate from below through the pressing plate spindle and is used to pressing the stack of to-be-shredded paper placed on the paper support box when a user closes the shredder cover; and two big pressing plate torsion springs separately disposed around two ends of the pressing plate spindle and are respectively arranged in the two pressing plate spindle holders at the two ends of the pressing plate spindle, so that the pressing plate spindle is able to rotate to drive the big pressing plate to rotate.
	These significant changes to the structure of Aries are not taught or suggested by any of the prior art of record; would change the principle of operation of Aries; and would not have been considered by one of ordinary skill in the art absent impermissible hindsight upon review of the instant disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show automatic paper shredders with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753